Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 2, 2017

                                       No. 04-17-00434-CV

                                        Roger WIATREK,
                                            Appellant

                                                 v.

                                        Laura WIATREK,
                                            Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 14-12-0756-CVW
                        The Honorable Russell Wilson, Judge Presiding

                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on July 6, 2017. The clerk
of the court notified the appellant in writing that our records do not reflect that the filing fee in
the amount of $205.00 has been paid. In addition, our record contains no evidence that appellant
is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.1.

         Accordingly, it is ORDERED that appellant show cause in writing within fifteen days of
the date of this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to
appeal without paying the filing fee. See TEX. R. APP. P. 20.1. If appellant fails to respond
within the time provided, this appeal will be dismissed for failure to pay the filing fee. See TEX.
R. APP. P. 5, 42.3(c). All other appellate deadlines are suspended pending the payment of the
filing fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.

                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk